
	

115 S2828 IS: Sober Home Fraud Detection Act
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2828
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Mr. Rubio (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To develop and identify indicators of potentially fraudulent and disreputable recovery housing
			 operators, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sober Home Fraud Detection Act. 2. Best practices for identifying fraud in recovery housing practices (a)DefinitionIn this Act, the term recovery housing means a shared living environment free from alcohol and illicit drug use and centered on peer support and connection to services that promote sustained recovery from substance use disorders.
			(b)Identification of fraudulent recovery housing operators
 (1)In GeneralThe Secretary of Health and Human Services (referred to in this Act as the Secretary), in consultation with the individuals and entities described in paragraph (2), shall identify or facilitate the development of common indicators that could be used to identify potentially fraudulent or disreputable recovery housing operators.
 (2)ConsultationIn carrying out the activities described in paragraph (1), the Secretary shall consult with— (A)relevant divisions of the Department of Health and Human Services, including the Substance Abuse and Mental Health Services Administration, the Office of Inspector General, and the Centers for Medicare & Medicaid Services;
 (B)the Attorney General; (C)the Secretary of Housing and Urban Development;
 (D)State health departments, State Medicaid plans, and State insurance commissioners; (E)health insurance issuers;
 (F)national accrediting entities and reputable recovery housing operators; (G)the Government Accountability Office; and
 (H)other stakeholders identified by the Secretary. (c)Requirements (1)Practices for identification and reportingIn carrying out the activities described in subsection (b), the Secretary shall consider how law enforcement, public and private payers, and the public can best identify and report fraudulent or disreputable recovery housing operators.
 (2)Factors to be consideredIn carrying out the activities described in subsection (b), the Secretary shall also consider identifying or developing indicators regarding—
 (A)unusual billing practices; (B)average lengths of patient stays that are longer than the norm;
 (C)excessive levels of drug testing (in terms of cost or volume); (D)unusually high levels of recidivism;
 (E)if the recovery housing operator is located in a geographic area identified by the Secretary as having a high level of health care fraud; and
 (F)any other factors identified by the Secretary. (d)DisseminationThe Secretary shall make the indicators identified or developed under subsection (b) publicly available on the websites of the Department of Health and Human Services, the Department of Justice, and the Department of Housing and Urban Development, and shall disseminate the indicators identified or developed under subsection (b) to—
 (1)State agencies, which may include the provision of technical assistance to State agencies seeking to adopt or implement policies to better identify potentially fraudulent recovery housing operators;
				(2)
 health insurance issuers; (3)the Administrator of the Centers for Medicare & Medicaid Services;
 (4)the Secretary of Labor; (5)the Secretary of Housing and Urban Development;
 (6)State and local law enforcement agencies; and (7)the public, as appropriate.
 (e)UpdatesThe Secretary shall update the indicators identified under this section as necessary. (f)Rule of constructionNothing in this section shall be construed to provide the Secretary with the ability to require States to adhere to minimum standards regarding State oversight of recovery housing.
			